HANSEN, Presiding Judge,
dissenting:
I respectfully dissent. The majority opinion states the Chief had specific statutory authority under 62 O.S.1981 § 310.2 to incur indebtedness against the appropriations for his department. Section 310.2 provides in part:
... Each county or municipal officer in charge of a department or appropriation account shall be allowed to incur indebtedness against all appropriations within his department under the regulations as provided for herein, except when otherwise provided by law; and provided further that only those municipal officers and employees designated by the governing board shall have authority to obligate the municipality. (Emphasis supplied.)
This statute plainly states a municipal officer must be designated by the governing board to have authority to obligate the *1297municipality. Yet, Appellant has provided us with no information that Appellee authorized the Chief to obligate the municipality. We need inquire no further than the language of the statute. When the intent of the Legislature is plainly expressed in the statute, it must be followed without further inquiry. Kasishke’s Estate v. Oklahoma Tax Commission, 541 P.2d 848 (Okl. 1975).
Moreover, the rules of law cited by the majority in Roring v. Hoggard, supra, and Williams v. LeForce, supra, are inapposite to the facts in the instant case. The facts in the former opinion deal with tortious acts directed toward a third party by the agent of a principal. Likewise, the facts in Williams, dealing with the recovery of a debt and foreclosure of a mortgage, involved whether an agent has implied power to delegate his authority to a subagent. The subagency question is not at issue herein.
Inasmuch as no express authority exists authorizing Chief to incur indebtedness against appropriations for his department,1 it follows that no implied authority exists therefor. An agent’s authority will be implied when necessary to carry out a purpose expressly delegated to him. Ivey v. Wood, 387 P.2d 621 (Okl.1963).
Moreover, although the majority insists Chief also had apparent authority, Appellant failed to preserve the issue of apparent authority for appellate review.
Accordingly, the Chief had no authority, actual, implied, or otherwise, to obligate the Appellee by hiring Appellant for counseling services rendered to Officer Dotson.

. The Chiefs expressly delegated duties are set forth in 11 O.S.1981 § 21-111.